DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Nishiyama, Masuda, and Hunt does not explicitly teach “specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint in the imaging period, wherein a number of said other one or more virtual viewpoints is greater than a predetermined number in the imaging period; and causing a display to display a virtual viewpoint image corresponding to the specified one or more times or periods.”
For a particular synthetic viewpoint, imaging data from cameras that each has a field of view that overlaps a field of view of the synthetic viewpoint are selected. The system then generates, from the selected imaging data, synthetic imaging data that depicts an image captured from a virtual camera positioned at the synthetic viewpoint. Image processing techniques are used generate the synthetic imaging data from the imaging data of the selected cameras. Col. 3, lines 47-58.  While the field of view 119 results in an image that is of the same size as those generated by the actual cameras, the field of view may be for an image that is of a different size that any image depicted in the imaging data of the actual cameras. For example, the synthetic imaging data may have dimensions that are less than the dimensions of the constituent imaging data, or even more than the dimensions of the constituent imaging data.  To illustrate, selecting a field of view exactly in the center of the geometry 108 may allow a user to select a panoramic image that spans the overlapping width of the imaging data for fields of view 202-1 and 202-3.  Col. 5, line 59-col. 6, line 2.  The fields of view for digital cameras D1 and D2 overlap as defined by the shaded region base 306. The base 306 is depicted in FIG. 3A as a two-dimensional overlap for simplicity, but may be a three-dimensional geometry (e.g., volume), such as in the case when the viewpoints of the cameras ON do not define a plane relative to the scene  304 ... A synthetic viewpoint 308 is defined within the geometry 306, such that Ds is a virtual camera position at the synthetic viewpoint 308. The synthetic viewpoint Upon selection of the synthetic field of view Ds, the image processing apparatus 112 determines the digital camera is obstructed relative to a subject to be depicted in the synthetic imaging data.  Obstructions may be, for example, a person or an object.  Obstructions may be static in the fields of view for one or more digital cameras, or may be temporal (e.g. an object moving past a camera and temporarily blocking it).  Additionally, an obstruction may be blocking a portion or the entirety of a field of view of a digital camera.  Col. 6, line 48 – col. 7, line 2.  Because the claim requires “one or more times or periods,” selecting overlapping field of views satisfies the claim limitation.  Therefore, the above show that Hunt teaches “specifying one or more times or periods 
Further, col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2 in Hunt teaches “wherein a number of said other one or more virtual viewpoints is greater than a predetermined number in the imaging period.”  Because the claim does not specify the number of “a predetermined number” or how to determine “a predetermined number,” any number of virtual viewpoint satisfies this limitation.
Finally, Hunt teaches “causing a display to display a virtual viewpoint image corresponding to the specified one or more times or periods” in col. 4, lines 4-7 and col. 8, lines 30-36.  Both of the portions in Hunt describe displaying synthetic imaging data corresponding to synthetic viewpoint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, 13, 15, 18, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2011/0254973 A1) in view of Masuda et al. (US 2018/0302610 A1) and Hunt (US 10,009,550 B1).
Consider claim 8, Nishiyama teaches an information processing apparatus comprising:one or more hardware processors ([0008]); and one or more memories storing one or more programs configured to be executed by the one or more hardware processors ([0104]), the one or more programs including instructions for: obtaining viewpoint information regarding a plurality of virtual viewpoints used for generating a plurality of corresponding to virtual viewpoint images based on a plurality of captured images obtained by a plurality of imaging apparatuses performing image capturing from a plurality of directions ([0025] – [0026], [0028] – [0031], [0083]); wherein the viewpoint information includes information for specifying positions of the plurality of virtual viewpoints (a camera information database stores a camera ID of each of the cameras in association with .
However, Nishiyama does not explicitly teach information for specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses.
Masuda teaches information for specifying direction from the plurality of virtual viewpoints ([0084] – [0086], [0107] – [0108] and Fig. 10-12) and information for specifying times in an imaging period of the plurality of imaging apparatuses ([0064], [0066], [0069] – [0070], [0073] – [0080], [0085] – [0086] Fig. 4 and Fig. 13); specifying fields of view corresponding to the plurality of virtual viewpoint based on the obtained viewpoint information ([0084] – [0086] and Fig. 13.  See also [0108] and Fig. 15 and 16); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses because such incorporation would assist in selecting a viewpoint suitable for a given scene.  [0027].
However, the combination of Nishiyama and Masuda does not explicitly teach outputting information for specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint. In the imaging period.
 specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint in the imaging period (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2), wherein a number of said other one or more virtual viewpoints is greater than a predetermined number in the imaging period (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2); and causing a display to display a virtual viewpoint image corresponding to the specified one or more times or periods (col. 4, lines 4-7 and col. 8, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of outputting information for specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint because such incorporation would determine the similarity in the imaging data in the overlapping regions of the fields of view of the set of cameras.  Col. 3, lines 63-66.
Consider claim 11, Hunt teaches generating the virtual viewpoint image corresponding to the one or more times or periods (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of 
Consider claim 13, Masuda teaches information indicating an event occurred in the imaging period and indicating a time of occurrence of the event are further displayed ([0043], [0070], [0082] – [0086], [0088] – [0096], Fig. 3, Fig. 4, and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses because such incorporation would assist in selecting a viewpoint suitable for a given scene.  [0027].
Consider claim 15, Masuda teaches the viewpoint information is obtained based on operations by a plurality of users ([0041], [0043], [0063], [0070], [0082] – [0086], [0088] – [0096], Fig. 3, Fig. 4, and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying times in an imaging period of the plurality of imaging apparatuses because such incorporation would assist in selecting a viewpoint suitable for a given scene.  [0027].
Consider claim 18, claim 18 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
Consider claim 20, claim 20 recites the same limitations as claim 8.  Therefore, it is rejected for the same reasons.
	Consider claim 24, Hunt teaches the generated virtual viewpoint image is a virtual viewpoint image corresponding to another virtual viewpoint different from the plurality of virtual viewpoint (col. 3, lines 47-58, col. 5, line 59 – col. 6, line 2, col. 6, lines 20-37, col. 6, line 48 – col. 7, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of outputting information for specifying one or more times or periods when at least a part of a specified field of view corresponding to a virtual viewpoint among the plurality of virtual viewpoint overlaps with specified fields of view corresponding to other one or more virtual viewpoints among the plurality of virtual viewpoint because such incorporation would determine the similarity in the imaging data in the overlapping regions of the fields of view of the set of cameras.  Col. 3, lines 63-66.
Consider claim 25, Masuda teaches the event includes a goal occurred in the imaging period ([0064], [0066], [0069] – [0070], [0073] – [0080], [0085] – [0086] Fig. 4 and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of specifying direction from the plurality of virtual viewpoints and information for specifying .
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2011/0254973 A1) in view of Masuda et al. (US 2018/0302610 A1), Hunt (US 10,009,550 B1) and Masuda (US 2017/0142486 A1) (“Masuda II”).
	Consider claim 22, Masuda II teaches the one or more programs further include instructions for determining whether a partial area included in an imaging area captured by the plurality of imaging apparatuses is included in specified fields of view of virtual viewpoints in the imaging period ([0186] – [0188] and [0287]), and the one or more times or periods are specified by specifying one or more times or periods when the partial area is determined to be included in specified fields of view corresponding to two or more virtual viewpoints in the image period ([0186] – [0188] and [0287]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of including information indicating the number of virtual viewpoints for which the fields of view overlap with each other because such incorporation would facilitate the switching of display range.  [0009] – [0010].
Consider claim 23, Masuda II teaches the partial area is an area including a predetermined object included in the imaging area ([0186] – [0188] and [0287]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of including information indicating the number of virtual viewpoints for which the fields of view .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAT C CHIO/Primary Examiner, Art Unit 2486